          Case 7:21-cv-00383-NSR Document 52 Filed 05/06/21 Page 1 of 7




Memorandum Endorsement
                                                                                       5/6/2021
Averhart v. Annucci, et al., Case No. 7:21-cv-00383-NSR
The Court is in receipt of Defendants’ pre-motion letter, dated May 3, 2021, requesting a pre-
motion conference to discuss the substance and briefing schedule for their proposed motion to
dismiss Plaintiff’s Complaint pursuant to Rules 12(b)(6) and 12(b)(1) of the Federal Rules of
Civil Procedure. (ECF No. 50.) The Court is also in receipt of Plaintiff’s letter opposing
Defendants’ request for a pre-motion conference. (ECF No. 51.)
The Court waives the pre-motion conference requirement and grants Defendants leave to file
their motion to dismiss with the following briefing schedule: (1) Defendants’ moving papers
shall be served, not filed, June 7, 2021; (2) Plaintiff’s opposition papers shall be served, not filed,
July 7, 2021; and (3) Defendants’ reply papers shall be served July 22, 2021. The parties are
directed to file all of their motion documents on the reply date, July 22, 2021.
The parties shall provide two (2) copies of their respective motion documents to Chambers on
the date the documents are served upon their adversary. As long as the Court’s Emergency
Rules are in place, counsel for both parties are also directed to email copies of their respective
papers to Chambers on the date they are served upon their adversary.




Dated: May 6, 2021
       White Plains, New York
              Case 7:21-cv-00383-NSR Document 52 Filed 05/06/21 Page 2 of 7




                                           STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                      DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU

                                             Writer’s Direct Dial: (212) 416-8606

                                                                                  May 3, 2021
   VIA ECF
   Honorable Nelson S. Román
   United States District Court
   Southern District of New York
   300 Quarropas Street
   White Plains, NY 10601

           Re: Averhart v. Annucci, et al. 21 Civ. 383 (NSR)

   Dear Judge Román:

           This Office represents defendants Acting Commissioner Anthony Annucci (“Annucci”),
   Bureau Chief Mark Parker (“Parker”), Senior Parole Officer Clarence R. Neely (“Neely”), and
   Parole Officer Lindsy Osouna (“Osouna”) (collectively “Defendants”) in the above-referenced
   action. In accordance with Your Honor’s Individual Practices, I write to respectfully request a pre-
   motion conference regarding Defendants’ proposed motion to dismiss pursuant to Fed. R. Civ. P.
   12(b)(1) and 12(b)(6).1

       A. All Claims Against Defendants In Their Official Capacities Should Be Dismissed

           The sovereign immunity of Eleventh Amendment bars all money damages claims against
   Annucci, Parker, Neely, and Osouna in their official capacities. See Pennhurst State School &
   Hosp. v. Halderman, 465 U.S. 89, 98-99, 120 (1984); see also Koehl v. Dalsheim, 85 F.3d 86, 88-
   89 (2d Cir. 1996)(holding that a Section 1983 suit for money damages against a state official in
   his official capacity is barred by sovereign immunity).

           Further, while under Ex parte Young, a plaintiff may sue a state official acting in his official
   capacity – notwithstanding the Eleventh Amendment- for prospective injunctive relief from
   violation of federal law, In re Deposit Ins. Agency, 482 F.3d 612, 617-18 (2d Cir. 2007), Plaintiff’s
   Complaint does not seek such relief. The injunctive relief Plaintiff is seeking is no longer
   prospective and has been rendered moot by the removal of the post-release supervision condition
   allegedly prohibiting Plaintiff from having any contact with his daughter. See Preston Decl. (Dkt.
   39), ¶ 14; Osouna Decl. (Dkt. 38), ¶ 20; see also Jones v. Smith, 784 F.2d 149,152 (2d Cir. 1986)

   1The proposed arguments in Defendants’ motion to dismiss are subject to change depending on the outcome of
   Plaintiff’s motion for preliminary injunction.


        28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8606 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                      www.ag.ny.gov
          Case 7:21-cv-00383-NSR Document 52 Filed 05/06/21 Page 3 of 7




(dismissing plaintiff’s claim for injunctive relief as the claim is rendered moot by a new policy in
effect that would redress the shortcomings of the prior policy). Nor is Plaintiff entitled to a
declaratory judgment finding Defendants’ previous alleged acts unconstitutional, as there is no
longer continuing violation of federal law to enjoin in this case. Green v. Mansour, 474 U.S. 64,
71-73 (1985) (finding issuance of a declaratory judgment inappropriate as there is no claimed
continuing violation of federal law). Accordingly, all claims asserted against Defendants in their
official capacities – for both money damages and injunctive/ declaratory relief - should be
dismissed.

   B. All Claims Against Annucci Should Be Dismissed

      Annucci cannot be held personally responsible simply because he was in a position of
authority. See Richardson v. Goord, 347 F.3d 431, 435 (2d Cir. 2003). A plaintiff must instead
plead facts to show that each defendant through their own individual actions violated the
Constitution. Tangreti v. Bachmann, 983 F.3d 609, 616 (2d Cir. 2020). The allegations that
Annucci, as an Acting Commissioner of New York State Department of Corrections and
Community Supervision (“DOCCS”), is responsible for DOCCS’ administration and operations
and DOCCS’ policies, (Complaint, ¶9), are insufficient to render him personally liable.

   C. Defendants Are Entitled To Qualified Immunity

       In any event, Defendants are entitled to qualified immunity; it was objectively reasonable
for Parker, Neely and Osouna to believe that the alleged enforcement of parole condition
prohibiting Plaintiff from contacting his daughter, which was imposed by the parole board based
on the nature of the underlying conviction, did not violate the Constitution, and there are no alleged
facts to show that Annucci was personally involved in any of the alleged violations. See Spavone
v. DOCCS, 719 F.3d 127, 134-35 (2d Cir. 2013).

   D. Plaintiff’s Substantive Due Process Claim Fails Because Plaintiff’s Own Action
      Caused His Separation From His Daughter

        “To begin, it is common ground that in any Section 1983 case, a “plaintiff must prove that
the defendant’s action was proximate cause of the plaintiff’s injury.” Deskovic v. City of Peekskill,
673 F. Supp. 2d. 154, 161 (S.D.N.Y. 2009) (citing Gierlinger v. Gleason, 160 F.3d 858, 872 (2d
Cir. 1998)). Here, the alleged injury- the separation from his daughter – was not due to the
imposition and enforcement of the parole condition at issue. Instead, Plaintiff was prevented from
seeing his daughter because of the Orders of Protection issued during the neglect proceeding by
the Family Court (See Orders of Protection (Dkt. 46-1,2)), and because Plaintiff violated his parole
conditions numerous times and was returned to the correctional facility’s custody to serve his 12
month jail sentence. (See Hermann Decl. Ex. B Averhart Parole Violation (Dkt. 33-2); Osouna
Decl. (Dkt. 38) at ¶¶ 12, 14, 15, 16, 21. After Plaintiff served his 12 month sentence, he was
unable to see his daughter not because of the imposition and enforcement of the parole condition
at issue but because he is not allowed to live with his daughter, who was placed in foster care in
October of 2019 (Complaint at ¶ 31), pursuant to N.Y. Fam Ct Act § 1052 and is unable to locate
an alternate SORA compliant housing.




                                                  2
           Case 7:21-cv-00383-NSR Document 52 Filed 05/06/21 Page 4 of 7




      E. Plaintiff’s Procedural Due Process Claim Fails Because Plaintiff Received Pre-
         Release Notice Regarding Requesting Contact With His Daughter

        To establish a procedural due process violation, plaintiff must allege (1) conduct performed
under color of state law, (2) that Plaintiff was deprived of life, liberty or property, and (3) that the
deprivation occurred without due process. See Bedoya v. Coughlin, 91 F.3d 349, 351-53 (2d Cir.
1996). Plaintiff was notified of the procedure for requesting contact with his daughter pursuant to
DOCCS’ Parental Control Protocol Directive 9601(Hermann Decl. Ex. D (Dkt. 33-4)) on
September 2, 2020. See Lockwood Decl. (Dkt. 40) at ¶¶ 9-11; Lockwood Decl. Ex. A (Dkt. 40-
11) at 15. Plaintiff, however, failed to make the request for parental contact and provide the
necessary documentations until after filing this action. See Preston Decl. at ¶ 11; Osouna Decl. at
¶20. Hence, Plaintiff was afforded all the process he was due in connection with the enforcement
of the parole condition at issue, and Plaintiff’s procedural due process claim fails as a matter of
law.

                                                               Respectfully submitted,
                                                               /s/ Amanda Yoon
                                                               Amanda Yoon
                                                               Assistant Attorney General
                                                               Amanda.Yoon@ag.ny.gov

cc:      BY ECF
         Attorneys for Plaintiff




                                                   3
Case 7:21-cv-00383-NSR Document 52 Filed 05/06/21 Page 5 of 7
         Case 7:21-cv-00383-NSR Document 52 Filed 05/06/21 Page 6 of 7




May 6, 2021
Page 2

established federal law. See Hassell v. Fischer, 96 F. Supp. 3d 370, 384 (S.D.N.Y. 2015), aff’d,
879 F.3d 41 (2d Cir. 2018). Nor does the Eleventh Amendment pose any barrier to claims for
injunctive relief against state officials in their official capacities for ongoing constitutional
violations. See Henrietta D. v. Bloomberg, 331 F.3d 261, 287–88 (2d Cir. 2003). Mr. Averhart
has adequately pleaded both claims here.

        Defendants’ argument that they have mooted Mr. Averhart’s claims for injunctive relief
by voluntary ceasing enforcement of their unconstitutional no-contact condition fails for the
same reasons as Mr. Averhart has argued in seeking a preliminary injunction. See Reply Mem.,
ECF No. 42, at 2–7. Even if it were true that Defendants are no longer infringing upon Mr.
Averhart’s constitutional rights—which Mr. Averhart does not concede—they have failed to
carry their “formidable burden” of showing both that “interim relief or events have completely
and irrevocably eradicated the effects of the alleged violation,” and that “there is no reasonable
expectation that the alleged violation will recur.” Mhany Mgmt., Inc. v. Cty. of Nassau, 819 F.3d
581, 603–04 (2d Cir. 2016) (internal citation and quotations marks omitted). Indeed,
Mr. Averhart still awaits the opportunity to interact with his daughter.

        Third, Defendants miss the mark in arguing that Mr. Averhart’s claim against Defendant
Annucci in his official capacity must be dismissed for lack of personal involvement. Mr.
Averhart has sued Defendant Annucci only in his official capacity because Mr. Averhart seeks to
enjoin the New York State Department of Corrections and Community Supervision (“DOCCS”)
from continuing to unconstitutionally restrict his contact with his biological daughter. It is
uncontroversial that, as Acting Commissioner of DOCCS, Defendant Annucci possesses the
authority to provide Mr. Averhart such relief. See Sughrim v. New York, —F.3d—, 2020 WL
7047697, at *15 (S.D.N.Y. Nov. 30, 2020). Accordingly, Defendants’ argument for Defendant
Annucci’s dismissal is without merit.

        Fourth, Defendants continue to mislead the Court by distorting the timeline of events to
absolve themselves of wrongdoing. In April 2019, long before Mr. Averhart’s daughter was
born, Defendant Osouna told him that she intended to prohibit him from being around his child.
Averhart Decl., ECF No. 35, ¶¶ 31. The next month, she again told Mr. Averhart he “will never
be around [his] child,” despite his explaining that his daughter was “[his] responsibility.” Id.
¶¶ 31, 33. Then, on August 22, 2019, and again on the following day, Defendants, through
hospital security staff, prohibited him from entering the hospital to attend his daughter’s birth
and to sign her birth certificate. Id. ¶¶ 36, 38. As a direct consequence of Defendants’ actions,
Mr. Averhart could not claim paternity of his daughter when his partner suffered a mental health
episode, leading to the State’s involvement in his daughter’s care.

        Yet Defendants, as they have done in their previous filings with this court, begin their
recitation of events only after they had already imposed their unconstitutional no-contact ban in
the absence of any investigation or finding of harm, in violation of their own Protocol and clearly
established Second Circuit precedent. See Cappiello, 758 F. App’x at 185 & n.1 (in response to
questioning by Judge Raggi, counsel for DOCCS admitted that a complete ban was not narrowly
         Case 7:21-cv-00383-NSR Document 52 Filed 05/06/21 Page 7 of 7




May 6, 2021
Page 3

tailored to protect the parolee’s parental rights in the absence of evidence of harm,
notwithstanding the general condition of supervision that prohibits contact with minors).
Consequently, the Temporary Family Court Orders Defendants cite, in effect for less than one
month, and issued not only after, but as a result of, Defendants’ prohibiting Mr. Averhart from
meeting his daughter, have no bearing on the question of causation. Defendants’ arguments,
which stand only on their cherrypicked and narrow version of the facts, must fail.

         Finally, Mr. Averhart’s receipt of documents that included notice of his no-contact
condition in September 2020 does not defeat his procedural due process claim. Defendants again
fail to acknowledge that Mr. Averhart’s counsel wrote to DOCCS multiple times, both before
and after Mr. Averhart had received that notice, to seek instructions on how to remove his no-
contact condition. Hermann Decl., ECF No. 33, Exs. E–F. Rather than inform his counsel that
they had communicated with her client, and the nature of that communication, Defendant Parker
asserted simply that there was no condition to discuss because parole conditions are imposed at
the time of release. He then ignored her follow-up emails and requests for a phone call. Id. Ex.
F. Defendants cannot place form over substance to deprive Mr. Averhart of his due process
when, through his counsel, he expressed clearly and repeatedly that he sought to challenge any
restrictions on his contact with his daughter.
                                             * * *
      For the foregoing reasons, Mr. Averhart respectfully opposes a pre-motion conference
and Defendants’ motion as premature and wasteful of judicial and party resources.


                                                        Respectfully yours,



                                                       /s/ Jonathan S. Z. Hermann
                                                   By: _______________________
 Philip Desgranges
 Tomoeh Murakami Tse                               Jonathan S. Z. Hermann
 Will A. Page                                      Lisa E. Cleary
 Corey Stoughton                                   PATTERSON BELKNAP
 THE LEGAL AID SOCIETY                               WEBB & TYLER LLP
 199 Water Street, 5th Floor                       133 Avenue of the Americas
 New York, New York 10038                          New York, New York 10036
 Tel: 212.577.3367                                 Tel: 212.336.2000
 pdesgranges@legal-aid.org                         lecleary@pbwt.om
 tmurakamitse@legal-aid.org                        jhermann@pbwt.com
 wpage@legal-aid.org
 cstoughton@legal-aid.org


cc:    Defendants’ Counsel (By ECF)
